Exhibit 10.2
 
THE SECURITIES REPRESENTED BY THIS NOTE AND ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE "1933 ACT"), OR UNDER THE PROVISIONS OF ANY APPLICABLE STATE SECURITIES
LAWS, BUT HAVE BEEN ACQUIRED BY THE REGISTERED HOLDER HEREOF FOR PURPOSES OF
INVESTMENT AND IN RELIANCE ON STATUTORY EXEMPTIONS UNDER THE 1933 ACT, AND UNDER
ANY APPLICABLE STATE SECURITIES LAWS.  THESE SECURITIES AND THE SECURITIES
ISSUED UPON EXERCISE HEREOF MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR ASSIGNED,
NOR MAY THIS NOTE BE EXERCISED, EXCEPT IN A TRANSACTION WHICH IS EXEMPT UNDER
THE PROVISIONS OF THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT.
 
SECURED CONVERTIBLE PROMISSORY NOTE


San Diego, California As of March 23, 2010


FOR VALUE RECEIVED, PepperBall Technologies, Inc., a Colorado corporation (the
"Company"), hereby promises to pay to the order of
[_________________________________] (the "Holder"), in lawful money of the
United States at the address of the Holder set forth herein, the principal
amount of $[____________] ("Principal Amount"), together with Interest (as
defined in Section 2).  This Promissory Note (this "Note") has been executed by
the Company on the date set forth above (the "Effective Date") pursuant to the
Securities Purchase Agreement entered into on the Effective Date by and between
the Company and the Holder (the "Purchase Agreement").  Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Purchase Agreement.
 
1.  Principal Amount.  The Company hereby promises to pay to the order of the
Holder, in lawful money of the United States at the address of the Holder set
forth below, the Principal Amount, together with Interest, which shall accrue
from the date hereof (less any amounts paid under Section 2 below) until
December 31, 2010 the date of payment in full of the aggregate Principal Amount
together with any unpaid Interest, or the conversion of this Note pursuant to
the terms hereof.  The Principal Amount shall be paid by the Company on the
Maturity Date (as defined in Section 3), unless earlier paid or converted.
 
2.  Interest.  The outstanding Principal Amount shall bear simple interest
("Interest") at the rate of 10% per annum (calculated on the basis of the actual
number of days elapsed in a 360-day year) payable on the Maturity Date (unless
earlier paid or converted).  Interest shall be paid quarterly in arrears
beginning with the quarter ended March 31, 2010, with such Interest to be paid
by the tenth day of the month following quarter end.
 
 
 
 
 

--------------------------------------------------------------------------------

 
3.  Maturity.  Unless this Note is earlier accelerated, prepaid or converted as
set forth below, the outstanding Principal Amount and all unpaid Interest
thereon shall be paid in full on December 31, 2010 (the "Maturity Date").
 
4.  Security Interest. As security for all present and future indebtedness of
the Company to Holder, the Holder grants to Holder a security interest in all of
Company’s personal property located in California, now owned or subsequently
acquired, including without limitation all of the following: all accounts, cash,
patents, copyrights, trademarks, goodwill, general intangibles, deposit
accounts, inventory, fixtures and equipment, as such terms are defined in
Division 9 of the Uniform Commercial Code in effect on the date hereof, but
excluding any equipment subject to existing equipment leases and such other
equipment or motor vehicles acquired hereafter under such facilities
(collectively, the “Collateral”).  Company authorizes Holder to execute such
documents and take such actions a Holder reasonably deems appropriate from time
to time to perfect or continue the security interest granted hereunder.  Company
shall take such steps as Holder may reasonable request to perfect the security
interest granted hereunder.  In all cases, such security interest shall be
subject to the Subordination Agreement between the Company, its secured bridge
or  bank lender or lenders (“Senior Debt”) and Holder, executed as of the date
of this Note.
 
5.  Application of Payments.
 
5.1  Except as otherwise expressly provided herein, each payment under this Note
shall be applied (i) first to the repayment of any sums incurred by the Holder
for the payment of any expenses in enforcing the terms of this Note, (ii) then
to the payment of Interest, and (iii) then to the reduction of the Principal
Amount.
 
5.2  Upon payment in full of the Principal Amount and applicable accrued and
unpaid Interest thereon or the conversion of such amount pursuant to Section 6,
this Note shall be marked "Paid in Full" and returned to the Company.
 
6.  Prepayment.  This Note (including the Principal Amount and all accrued
Interest thereon) may be prepaid in full or in part at any time with thirty days
Notice by the Company to the Holder.
 
7.  Subordination. The Holder hereby acknowledges and agrees that this Note is
subject to and limited by the terms of a Subordination Agreement with Simpson
Trust and Simpson Foundation. To the extent that the Simpson obligation is paid
off, Holder agrees to execute a new subordination agreement at the Company’s
reasonable request, to allow the Company to secure Senior Debt.
 
8.  Note Conversion.
 
8.1  Conversion.  At the sole discretion of the Holder, the outstanding
Principal Amount and any accrued but unpaid Interest thereon shall be
convertible into shares of the Company's Common Stock (or at the sole option of
the Holder, shares of non-voting Series C Preferred Stock, no par value per
share ("Preferred Stock"), at a conversion price per share of Common Stock equal
to $0.10 (the "Conversion Price") on the date of such conversion (the
"Conversion Date").  Conversion requests would be made in minimum increments of
the greater of $50,000 or the remaining balance of the Holder’s Note.
 
 
 
 
 

--------------------------------------------------------------------------------

 
8.2  Conversion Procedures.  As promptly as practicable after the Conversion
Date, the Company, at its expense, will issue and deliver to the Holder a
certificate(s) for the number of full shares of Common Stock, or if applicable
Series C Preferred Stock issuable upon such conversion.  Upon the conversion of
this Note, the Holder shall surrender this Note, duly endorsed, at the principal
office of the Company and the Company shall be forever released from all its
obligations and liabilities under this Note.  No fractional shares of the
Company's Common Stock shall be issued upon conversion of this Note.  In lieu of
the Company issuing any fractional shares to the Holder upon the conversion of
this Note, the number of shares of Common Stock to be issued shall be rounded to
the nearest whole number of shares.
 
9.  Waiver of Notice.  The Company hereby waives diligence, notice, presentment,
protest and notice of dishonor.
 
10.  Covenants of the Company.
 
10.1  No Amendment of Preferred Stock.  The Company shall not amend the terms of
the Preferred Stock prior to the Conversion Date without the written approval of
the Holder.
 
10.2  Notice of Certain Events.  Prior to the earlier of (a) the conversion of
this Note to Common Stock or as applicable Series C Preferred Stock or (b) the
payment of all amounts due hereunder, upon (i) any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend or other
distribution, (ii) any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company, any
merger or consolidation of the Company with or into any other corporation, any
sale of all or substantially all the assets of the Company (an "Asset Transfer")
or any voluntary or involuntary dissolution, liquidation or winding up of the
Company or (iii) an acquisition by an individual or legal entity or "group" (as
defined in Section 13(d) of the Exchange Act) of more than 50% of the voting
rights or equity interests in the Company, whether in one transaction or in a
series of related transactions (an "Acquisition"), in each case the Company
shall, subject to the Company's requirements under the disclosure requirements
of federal and state securities laws, furnish to the Holder at least 20 days
prior to the record date specified therein a notice specifying (1) the date on
which any such record is to be taken for the purpose of such dividend or
distribution and a description of such dividend or distribution, (2) the date on
which any such Acquisition, reorganization, reclassification, transfer,
consolidation, merger, Asset Transfer, dissolution, liquidation or winding up is
expected to become effective and (3) the date, if any, that is to be fixed for
determining the holders of record of Common Stock (or other securities) that
shall be entitled to exchange their shares of Common Stock (or other securities)
for securities or other property deliverable upon such Acquisition,
reorganization, reclassification, transfer, consolidation, merger, Asset
Transfer, dissolution, liquidation or winding up.
 
11.  Events of Default.  The occurrence of any of the following events (each an
"Event of Default"), not cured in the applicable cure period, if any, shall
constitute an Event of Default of the Company:
 
 
 
 
 

--------------------------------------------------------------------------------

 
11.1  a material breach of any covenant or other provision of this Note, which,
if capable of being cured, is not cured within five days following notice
thereof to the Company;
 
11.2  the failure to make when due any payment described in this Note, whether
on or after the Maturity Date, by acceleration or otherwise;
 
11.3  (i) the application for the appointment of a receiver or custodian for the
Company or the property of the Company, (ii) the entry of an order for relief or
the filing of a petition by or against the Company under the provisions of any
bankruptcy or insolvency law, (iii) any assignment for the benefit of creditors
by or against the Company, or (iv) the Company becomes insolvent; or
 
11.4  the Company is in material breach of any representation, warranty or
covenant provided set forth in any other agreement between the Holder and the
Company contained in the Purchase Agreement or any ancillary agreement between
the parties referenced therein.
 
Upon the occurrence of any Event of Default that is not cured within any
applicable cure period, the Holder may elect, by written notice delivered to the
Company, to take any or all of the following actions:  (i) declare this Note to
be forthwith due and payable, whereupon the entire unpaid Principal Amount,
together with accrued and unpaid Interest thereon, and all other cash
obligations hereunder, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Company, anything contained herein or in any of
the Note to the contrary notwithstanding, and (ii) exercise any and all other
remedies provided hereunder or available at law or in equity upon the occurrence
and continuation of an Event of Default.
 
12.  Miscellaneous.
 
12.1  Successors and Assigns.  This Note and the securities into which this Note
is convertible may not transferred by the Holder without compliance with
applicable securities laws.  Subject to the terms and conditions contained
herein, this Note shall be binding on the Company and its successors and shall
inure to the benefit of the original Holder, its successors and assigns.  This
Note may not be assigned by the Company without the written consent of the
Holder.
 
12.2  Loss or Mutilation of Note.  Upon receipt by the Company of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note, together with indemnity reasonably satisfactory to the Company, in
the case of loss, theft or destruction, or the surrender and cancellation of
this Note, in the case of mutilation, the Company shall execute and deliver to
the Holder a new Note of like tenor and denomination as this Note.
 
12.3  Titles and Subtitles.  The titles and subtitles of the Sections of this
Note are used for convenience only and shall not be considered in construing or
interpreting this agreement.
 
12.4  Legend.  Any certificate representing shares of the Company's Common Stock
or at the option of the Holder Series C Preferred Stock issued upon conversion
of this Note or otherwise issued hereunder shall be stamped or otherwise
imprinted with a legend substantially in the following form:
 
 
 
 
 

--------------------------------------------------------------------------------

 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE "1933 ACT"), OR UNDER THE PROVISIONS OF ANY APPLICABLE
STATE SECURITIES LAWS, BUT HAVE BEEN ACQUIRED BY THE REGISTERED HOLDER HEREOF
FOR PURPOSES OF INVESTMENT AND IN RELIANCE ON STATUTORY EXEMPTIONS UNDER THE
1933 ACT, AND UNDER ANY APPLICABLE STATE SECURITIES LAWS.  THESE SECURITIES AND
THE SECURITIES ISSUED UPON EXERCISE HEREOF MAY NOT BE SOLD, PLEDGED, TRANSFERRED
OR ASSIGNED, NOR MAY THIS NOTE BE EXERCISED, EXCEPT IN A TRANSACTION WHICH IS
EXEMPT UNDER THE PROVISIONS OF THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT.
 
12.5  Notices.  Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or by facsimile
(receipt confirmed electronically) or shall be sent by a reputable express
delivery service or by certified mail, postage prepaid with return receipt
requested, addressed as follows:
 
if to the Company, to:
PepperBall Technologies, Inc.
6142 Nancy Ridge Drive, Suite 101
San Diego, CA 92121
Attn.:  President


if to the Holder, to:




Attn:                                                      
Fax No.:                                                      
with a copy to:




Attn:                                                      
Fax No.:                                                      


 
Either party hereto may change the above specified recipient or mailing address
by notice to the other party given in the manner herein prescribed.  All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile, provided that any such facsimile is
received during regular business hours at the recipient's location) or on the
day shown on the return receipt (if delivered by mail or delivery service).
 
12.6  Note Holder Not Shareholder.  This Note does not confer upon the Holder
any right to vote or to consent to or to receive notice as a shareholder of the
Company, as such, in respect of any matters whatsoever, or any other rights or
liabilities as a shareholder, prior to the conversion hereof.
 
 
 
 
 

--------------------------------------------------------------------------------

 
12.7  Governing Law.  This Note shall be governed by and construed in accordance
with the domestic laws of the State of California without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California.
 
12.8  Waiver and Amendment.  Any term of this Note may be amended, waived or
modified only with the written consent of the Company and the Holder of this
Note.
 
12.9  Remedies; Attorneys Fees.  No delay or omission by the Holder in
exercising any of its rights, remedies, powers or privileges hereunder or at law
or in equity and no course of dealing between the Holder and the undersigned or
any other person shall be deemed a waiver by the Holder of any such rights,
remedies, powers or privileges, even if such delay or omission is continuous or
repeated, nor shall any single or partial exercise of any right, remedy, power
or privilege preclude any other or further exercise thereof by the Holder or the
exercise of any other right, remedy, power or privilege by the Holder.  The
rights and remedies of the Holder described herein shall be cumulative and not
restrictive of any other rights or remedies available under any other
instrument, at law or in equity.  If an Event of Default occurs, the Company
agrees to pay, in addition to the Principal Amount and Interest payable thereon,
reasonable attorneys' fees and any other costs incurred by the Holder in
connection with its pursuit of its remedies under this Note.
 
*  *  *  *  *
IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name on
the Effective Date.
 
PEPPERBALL TECHNOLOGIES, INC.
By:  /s/ Christin
Lewis                                                                           
Name: Christin Lewis
Title: Asst Secretary


 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 